Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 1 of 9 PageID# 6




              EXHIBIT A
      Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 2 of 9 PageID# 7




                                   COMMONWEALTH OF VIRGINIA
                        CIRCUIT COURT OF FAIRFAX COUNTY
                                 4110 CHAIN BRIDGE ROAD
                                 FAIRFAX, VIRGINIA 22030
                                        703-691-7320
                                          (Press 3, Press 1)



Rebecca Asin vs. New Hope Housing Inc
                                                                          CL-2021-0000636

TO:   New Hope Housing Inc
      Serve :Rees Bromme PC ,RIA
      1900 Gallows Road Ste 700
      Tysons Corner VA 22182



                                SUMMONS - CIVIL ACTION

The party upon whom this summons and the attached complaint are served is hereby
notified that unless within 21 days after such service, response is made by filing in the
Clerk's office of this Court a pleading in writing, in proper legal form, the allegations and
charges may be taken as admitted and the court may enter an order, judgment or decree
against such party either by default or after hearing evidence.


APPEARANCE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.


Done in the name of the Commonwealth of Virginia, on January 19, 2021 .



                                              JOHN T. FREY, CLERK


                                              By~

Plaintiff's Attorney: Ernest P. Francis
      Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 3 of 9 PageID# 8


                                                                                                  ['t    I    I!
VIRGIN I A:                                                                           ?a?           '.vlt_    ;··f:o
                                                                                       ('/.!J ,               ··Y'l'J
                                                                          t/ I                                    , ·ff
                      IN THE CIRCUIT COURT FOR FAIRFAX COUNTY Ct_ c/((1 ., 2 Pif
                                                                                        tr:
                                                                                      ;:-,,   , .. '\
                                                                                              ~         . .        ,J.. c:)s
REBECCA ASIN,                                  )                                       ·'1ft?/..4 ..~'!;! (:       r
                                               )                                                    { 0JCOt;R;
       Plaintiff                               )
                                               )
 v.                                            )       Civil Action No.
                                               )
NEW HOPE HOUSING, INC.,                        )
8407-E Richmond Highway                        )
Alexandria, Va 22309                           )
                                               )
 Serve: Rees Broome, PC                        )
        Registered Agent                       )
        1900 GALLOWS ROAD                      )
        SUITE 700                              )
        TYSONS CORNER, VA, 22182,              )
                                               )
     Defendant.                                )
___________________________)
                                           COMPLAINT

       Plaintiff Rebecca Asin, a/k/a Ckarla Asin ("Plaintiff' or "Asin") brings this action against

Defendant New Hope Housing, Inc. ("NHHI" or "Defendant") and for her complaint in this

action states as follows:

        1.     This action is brought under 42 U.S.C. § 2000e-5, and this court has concurrent

jurisdiction with the United States District Courts for actions under that section.

        2.     Defendant, which is a Virginia corporation with 100 employees, is in the business

of supplying to its clients services by which it locates housing for the clients.

        3.      Defendant had at least 20 paid employees for at least 20 calendar weeks

during 2019 and 2020; those employees (including Plaintiff) lived in the District Columbia, and

Maryland and Virginia.
        Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 4 of 9 PageID# 9



         4.     Plaintiff (an individual and a resident of Fairfax County is white and has hispanic

ethnicity.

         5.     Plaintiff was employed by Defendant as a housing case manager in October, 2017,

and then later as a community case manager.

         6.     Plaintiff was discharged from employment with Defendant on February 6, 2020,

after she had satisfactorily performed her duties in those positions for which she was qualified

during employment with Defendant.

         7.     At the time of Plaintiffs discharge, Defendant referred to a performance

improvement plan but did not specify how Asin had failed to satisfy the requirements of that

plan.

         8.     In June, 2020, Asin filed a charge of discrimination with the United States Equal

Opportunity Commission ("EEOC").

         9.     The EEOC issued a right to sue letter of October 13, 2020, and mailed that

letter on the same day, so that the earliest that Plaintiff could have received that letter was

October 14, 2020.

                                             COUNT I
                                        42 U.S.C. § 2000e-2

         10.    Plaintiff hereby incorporates by reference the allegations of the preceding

paragraphs 1 through 9 as if the same were fully set forth herein.

         11.    The actions of Plaintiffs supervisor Khristina Koontz ("Koontz") (who is African

American) reflected a pattern oftreating black non-hispanic employees more favorably than she

treated Asin.



                                                  -2-
     Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 5 of 9 PageID# 10




       12.     When a black non-hispanic employee made false accusations against Asin,

Koontz chided Asin based on what the black employee told her; when (in contrast) Asin made

true allegations of harassment against the black employee, Koontz did nothing.

       13.     When Asin's cell phone was stolen, Koontz refused to take action and instead

remarked "[w]hat do you want me to do about it", but when the cell phone of a black employee

was stolen Koontz took steps to recover it.

       14.     Koontz required that Asin text and e-mail that she was leaving the building when

she did so as well as note her absence in her calendar and let the front desk know when she was

out of the building, but she did not do this for black non-hispanic employees.

       15.     Koontz required that Asin put notes as to clients on a computer portal with the

acronym HRP when she did not require black non-hispanic employees to do that.

       16.     Koontz denied Asin access to a computerized information system with the

acronym HMIS, which would have enabled Asin to perform her job better; she allowed other

black non-hispanic employees access to the system.

       17.     Koontz also refused to take any action when A sin was physically threatened, and

again stated what do you want me to do about it; when black non-hispanic employees were

threatened, she did take action.

        18.    Koontz made a negative comment about Asin when Asin wore apparel with a

commercial logo; when black non-hispanic employees wore such apparel they suffered no

consequence.

        19.    Koontz reprimanded As in in front of clients of the office, but she did not do that

for black non-hispanic employees.


                                                -3-
     Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 6 of 9 PageID# 11



       20.     On one occasion in the summer of2019, some ofDefendant's black non-hispanic

employees were in the conference room and were making jokes about Latinos (how they talk,

supposedly possessive personality traits, culture, and food), and one of the employees made fun

of Asin's accent and said she did not understand Asin.

       21.     In August of2019, Defendant made Asin a Community Case Manager at a new

location.

       22.     Defendant made Asin a Community Case Manager with the intention that she

would fail in that position so that she could be terminated.

        23.    As Community Case Manager, Asin was required to service 16 clients, when

normally she should have had five in that position.

        24.    As Community Case Manager, Asin was required to do audits but was never

trained to do audits.

        25.     As Community Case Manager, Asin was required to put clients in what is known

as the "pool" - which is an electronic waiting list of candidates for housing - but again Asin was

never trained how to put people on that list.

        26.     As reflected in Defendant's knowing discriminatory conduct and then knowingly

placing Plaintiff in a position for which she lacked training, Defendant discharged Plaintiff

because she was white and hispanic and did so willfully.

        27.     As a result of being discharged, Plaintiff has lost income.

        28.     Under 42 U.S.C. § 2000e-5(k), Plaintiff may recover her reasonable

attorney's fees incurred in this action.




                                                 -4-
       Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 7 of 9 PageID# 12




                                            COUNT II
                                        42 U.S.C. § 2000e-3

          29.   Plaintiff hereby incorporates by reference the allegations of the preceding

paragraphs 1 through 28 as if the same were fully set forth herein.

          30.   In early 2019, Asin sent an e-mail to Tonya Golden ("Golden") (the Chief

Program Officer at NHHI) and stated in that, in light of the different treatment of her and another

employee by Ms. Koontz, Asin was being discriminated against by Ms. Koontz because Asin was

Latina.

          31.   In that e-mail, Asin also noted that some rules were being enforced only against

her.

          32.   Asin discussed her concerns about discrimination in person at a subsequent

meeting with Golden in her office in early 2019.

          33.   Golden responded by saying that she would investigate the allegation of

discrimination and would speak with Koontz.

          34.   After Asin received no response from Golden, she sent an e-mail to Pam Mitchell,

the executive director ofNHHI, and then met with her in early 2019.

          35.   During that meeting Asin told Mitchell what Asin had stated to Golden about

discrimination against her because of ethnicity.

          36.   Defendant discharged Asin because of her complaint to the management at NHHI

about discrimination against her, and the placement of Asin in a position for which she had not

received training was instrumental in Defendant's discharge of Plaintiff from employment

because of her complaint of discrimination.



                                                   -5-
     Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 8 of 9 PageID# 13
                                                                                                      •


       WHEREFORE Plaintiff demands judgment against Defendant for $24,000 plus

prejudgment interest and her costs incurred as well as her reasonable attorney's fees (as permitted

by the statutory provision specified in paragraph 28) incurred in this action.

                                               REBECCA ASIN
                                               By Counsel



                                               Ernest P. Francis
                                               VSB#27276
                                               ERNEST P. FRANCIS, LTD.
                                               105 Oronoco Street
                                               Suite 309
                                               Alexandria, VA 22314
                                               (703) 683-8888
                                               Fax (703) 683-8887
                                               E-mail: epfrancis@tristateconsumerlawyer.com

                                                Attorney for Plaintiff

                                   DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial as to all issues triable of right by a jury.



                                                Ernest P. Francis




                                                  -6-
      Case 1:21-cv-00168 Document 1-2 Filed 02/12/21 Page 9 of 9 PageID# 14
                                                                                                                                       s
                                                                               RECEIVED
                           FAIRFAX COUNTY CIRCUIT COURT
                                                                               1nl JM~ \ 9      !1."1      \1: '3 9
                                   PROOF OF SERVICE
                                                                                '":iCE Or H\E S\\t;.~l~r
Rebecca Asln vs. New Hope Housing Inc                                           rt-irJt>.X COUNiY.IJ>.

                                                               CL-2021-0000636        ~                                       t=:'\i
                                                               Case Type: Summons/Com~aint
                                                                                             ~(_             :-       0
                                                                                          ~:,:::     c_-     r::.     <.
TO:    New Hope Housing Inc                                                               ~.         c·      ·--      -- ""TJ
       Serve :Rees Bromme PC ,RJA                                                         xr:= ::            r-.J     !-

       1900 Gallows Road Ste 700                                                          :;;~--             ~        -       ·~
       Tysons Corner VA 22182                                                             ""Ales·
                                                                                          l..-rr·1cS                      ~
                                                                                                                              o
                                         Fairfax County                                      g-< ..........
                                                                                                 ;:...
                                                                                              ;:;~


                                    SHERIFFS USE ONLY:                           ,\           ~              ""
       Penonal Service      }4 ~ ~w R~\tflcr,._-P.J- ( fotlvf(Jt'j)
       Being unable to make penonal service, a copy was delivered In the following manner:
 0     Delivered to penon found in charge of usual place of business or employment during
       business hour.; and giving Information oflts purport. - - - - - - - - - - - -


 0      Delivered to family member (not temporary sojourner or guest) age 16 or older at usual
        place of abode of party named above after giving information of Its purport. List name,
        age of recipient, and relation of recipient to party named above.

 0      Posted on front door or such other door as appear.; to be the main entrance of usual place
        of abode, address listed above. (Other authorized recipient not found)
 0      Served on Secretary oftbe Commonwealth


 0      Served on the Clerk of the State Corporation Commission punuant to Virginia Code
        §8.01-513
 0      Served on registered agent of the corporation. List name and title:


 0      Served on the Commissioner of the Department ofl\lotor Vehicles

 0      Notfound                               Stacey A. Kincaid, Sheriff
                                                      Fairfax. VA




                                                  City or County of Locality
